82 N.Y.2d 835 (1993)
Continental Insurance Company, Appellant,
v.
Amax Inc., Respondent, and Insurance Company of North America et al., Appellants, et al., Defendant.
Court of Appeals of the State of New York.
Submitted September 20, 1993.
Decided November 22, 1993.
Judge LEVINE taking no part.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the denial of plaintiff's motion to renew, dismissed upon the ground that that part of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.